UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 6, 2010 COLUMBIA LABORATORIES, INC. (Exact name of registrant as specified in its charter) Commission File No.001-10352 Delaware 59-2758596 (State of Incorporation) (I.R.S. Employer Identification No.) 354 Eisenhower Parkway Livingston, New Jersey (Address of principal executive offices) Zip Code Registrant’s telephone number, including area code:(973) 994-3999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On December 6, 2010, Columbia Laboratories, Inc. (the “Company”) and Watson Pharmaceuticals, Inc.,issued a press release entitled, “PROCHIEVE 8% Vaginal Progesterone Gel Achieves Primary Endpoint in Phase III Study to Reduce Risk of Preterm Birth” (the “Press Release”) as disclosed in the Company’s Current Report on Form 8-K, filed with the Securities and Exchange Commission (the “SEC”) on December 6, 2010. On December 6, 2010, the Company held a conference call (the “Conference Call”) to discuss the subject of the Press Release. In connection with the Conference Call, the Company is furnishing to the SEC the the transcript of the Conference Call attached as exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference to this Item7.01. In accordance with General Instruction B.2 of Form 8-K, the information furnished under Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d) Exhibits. Transcript of December 6, 2010 Conference Call SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 6, 2010 COLUMBIA LABORATORIES, INC. By: /S/ Lawrence A. Gyenes Lawrence A. Gyenes Senior Vice President, Chief Financial Officer & Treasurer Exhibit Index Exhibit No. Description Transcript of December 6, 2010 Conference Call
